           Case 8:19-cv-00653-PX Document 11 Filed 12/11/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

HILARY PHILLIPS,                                *

        Plaintiff,                              *

   v.                                           *           Civil Action No. 8:19-cv-00653-PX

STATE OF MARYLAND, et al,                       *

        Defendants.                           *
                                             ***
                                            ORDER

        For the reasons stated in the foregoing Memorandum Opinion, it is this 11th day of

December 2019, by the United States District Court for the District of Maryland, ORDERED that:

            1. The Motion for Leave to File Amended Complaint (ECF No. 8) filed by Plaintiff

                Hilary Phillips is GRANTED;

            2. Based on the identical arguments articulated in Defendants’ original Motion to

                Dismiss (ECF No. 3) and Defendants’ opposition to Plaintiff’s Motion for Leave to

                File Amended Complaint (ECF No. 9), the Court DISMISSES the Amended

                Complaint with prejudice.

            3. The Motion to Dismiss the original Complaint (ECF No. 3) is DENIED as moot;

            4. The Clerk is directed to TRANSMIT copies of the foregoing Memorandum

                Opinion and this Order to the parties; and to CLOSE this case.




12/11/2019_________________                                 ______/s/_____________________
Date                                                        Paula Xinis
                                                            United States District Judge
